


110 HR 1817 IH: Ending Tax Breaks for Discrimination

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1817
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Sherman, and Mr. Rothman)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny all
		  deductions for business expenses associated with the use of a club that
		  discriminates on the basis of sex, race, or color.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Tax Breaks for Discrimination
			 Act of 2007.
		2.Denial of
			 deduction for business expenses for use of club that discriminates on basis of
			 sex, race, or color
			(a)In
			 generalSection 162 of the Internal Revenue Code of 1986
			 (relating to trade or business expenses) is amended by redesignating subsection
			 (q) as subsection (r) and by inserting after subsection (p) the following new
			 subsection:
				
					(q)Denial of
				deduction for use of club that discriminates on basis of sex, race, or color;
				denial of deduction for certain advertising expenses
						(1)In
				generalNo deduction shall be allowed under this section for any
				amount paid or incurred—
							(A)to any private
				discriminatory club,
							(B)for the use of
				services or facilities of any private discriminatory club, or
							(C)for
				transportation, meals, lodging, and other traveling expenses (not described in
				subparagraph (A) or (B)) incurred in connection with such use.
							(2)Advertising
				expensesNo deduction shall be allowed under this section for any
				amount paid or incurred for—
							(A)advertising of any
				event held at any facility of a discriminatory club, or
							(B)advertising for
				any product or service if the advertising occurs on any broadcast media during,
				or in association with, such media’s coverage of any such an event.
							(3)Private
				discriminatory clubFor purposes of this subsection, the term
				private discriminatory club means any club organized for business,
				pleasure, recreation, or other social purpose if such club restricts its
				membership or the use of its services or facilities on the basis of sex, race,
				or color.
						(4)Receipts to
				state nondeductibility of expensesAll receipts for any expense
				which is not allowed as a deduction under this section by reason of subsection
				(a) shall include the following statement: The expenditures covered by
				this receipt are nondeductible for Federal income tax
				purposes.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			
